Opinion
Pee Cueiam,
This is an appeal from an order of the Court of Common Pleas of York County denying the application of Frank Hawkins, appellant, for relief under the Post Conviction Hearing Act. Appellant states that he is unable to present any argument at this time because the court reporter who was present at the PCHA hearing has moved to Florida and, despite repeated requests, has not yet prepared the transcript of that proceeding. The record discloses that the first request occurred almost a year ago.
The docket entries indicate that this appeal was originally filed on July 19, 1968 and that subsequently three continuances were granted. Almost two years have elapsed since this appeal was taken, and that delay is not attributable to either party. We feel that the most effective way to move this matter on to a final disposition is to vacate the order of the court below and order that a new hearing be held. In that way the court below can ensure that counsel receives a transcript within a reasonable time and that a fully briefed appeal is possible.
It is so ordered.